DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Czarnecki on 12/2/21.

The application has been amended as follows: 
Please amend claim 21 by DELETING “claim 21,” and replacing it with --claim 13,--.

Terminal Disclaimer
The terminal disclaimer filed on 11/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,827,587 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “wherein, when power has been applied to the electrical load, the control circuit is configured to temporarily set the magnitude of the DC control signal to be greater than a desired magnitude of the DC control signal before decreasing the magnitude of the DC control signal to the desired magnitude” structurally and functionally interconnected with other limitations as required by claim 1, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 2-12 are allowed as being dependent on claim 1.
With respect to claim 13, in combination with other limitations of the claim, the cited prior art fails to teach “when power has been applied to the electrical load, temporarily setting the magnitude of the DC control signal to be greater than a desired magnitude of the DC control signal; and subsequently decreasing the magnitude of the DC control signal to the desired magnitude” structurally and functionally interconnected with other limitations as required by claim 13, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 14-20 are allowed as being dependent on claim 13.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074. The examiner can normally be reached M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.